Title: To George Washington from Timothy Pickering, 5 October 1779
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          Philaa Octr 5. 1779.
        
        Yesterday afternoon arrived here the armed Cutter Royal George of 14 guns, prize to the Pickering of Salem. Coming addressed to me, a number of private letters found on board fell into my hands. Some of them contained intelligence which seemed of importance sufficient to be communicated to your Excellency. I have therefore made in haste the inclosed extracts. The private sentiments & anecdotes interspersed I thought would not be disagreeable. I have the honour to be, very respectfully, your Excellency’s most obedient servant
        
          Tim: Pickering
        
       